Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 14 August 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York Aug. 14. 1790.

I am setting out on a trip to Rhode-island with the President tomorrow, by water. We shall be absent about 5. or 6. days, and of course his departure hence to the Southward will be that much later than he intended, and my departure, which must be after his, a little delayed. Still I hope to reach Monticello by the 15th. of September, or from that to the 20th. We have just concluded a treaty with the Creeks, which is important, as drawing a line between them and Georgia, and enabling the government to do, as it will do, justice against either party offending. Congress separated the day before yesterday, having in the latter part of their session reacquired the harmony which had always distinguished their proceedings, till the two disagreeable subjects of the assumption and residence were introduced. These really threatened, at one time, a separation of the legislature sine die. They saw the necessity of suspending almost all business for some time; and, when they resumed it, of some mutual sacrifices of opinion. It is not foreseen that any thing so generative of dissension can arise again, and therefore the friends of the government hope that, this  difficulty once surmounted in the states, every thing will work well. I am principally afraid that commerce will be overloaded by the assumption, believing it would be better that property should be duly taxed. Present me affectionately to my dear daughters and believe me to be sincerely yours,

Th: Jefferson

